Citation Nr: 1711080	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-42 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Navy from August 1983 to August 2004.

These matters initially came before the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Board remanded the appeal for a hearing and in December 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In May 2016, the Board remanded the appeal for further development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's current back disability was not caused or aggravated by service-connected knee disabilities and is not otherwise related to service.  Degenerative arthritis of the spine did not manifest in service or within the one-year presumptive period.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a back disability, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In November 2007, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the Board's May 2016 remand, the AOJ associated relevant VA and private treatment records with the claims file and obtained a VA contract examination in August 2016.  As described in further detail below, the Board finds the August 2016 examination and opinion to be adequate and as such, since the Veteran was also afforded a videoconference hearing pursuant to the July 2015 Board remand, that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as arthritis is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran in this case primarily contends that his current back disability is secondary to his service-connected knee disabilities.  Specifically, he alleges that the knee disabilities cause him to walk with an altered gain which in turn has stressed his spine in such a way as to result in a spine disability.  The Veteran is currently service connected for right knee osteoarthritis with patellar dislocation and cartilage restoration, and left knee osteoarthritis, retropatellar pain syndrome and meniscal tear to include left knee instability.

The August 2016 VA contract examination shows a current diagnosis of degenerative arthritis of the spine.  The Veteran has therefore met the current disability requirement.  The dispositive issue is thus whether his current back disorder is secondary to his service-connected knee disabilities or is otherwise directly related to service.  There are essentially four opinions on this matter.

In December 2007, a VA orthopedic physician assistant diagnosed the Veteran with minimal degenerative disc disease L2-L3, L1-L2, L5-S1 without lower extremity radiculopathy.  Following an examination of the Veteran and a review of the claims file, the examiner opined that that it was less likely than not that the appellant's low back disorder was caused by active service because service treatment records were negative for complaints of low back pain on active duty and because he separated from service in 2004 indicating no reference to lumbosacral spine problems.  The examiner also concluded that that the right knee disability had not caused the low back disorder.

The Veteran subsequently submitted an October 2011 letter from Dr. Seger, the Veteran's orthopedist.  Dr. Seger titled the letter "Letter of prognosis (this is a letter [the Veteran] asked me to write)."  Thereafter, Dr. Seger described the nature of the right knee disability and concluded that "His prognosis is for continued knee problems, pain, limitation of range of motion.  This may cause him to have some back problems also as related to the trauma of his right knee."

In December 2015, the Veteran submitted another letter from Dr. Seger, who noted that he had been treating the Veteran for about 10 years.  While Dr. Seger concluded that the Veteran's knee problems were likely the result of an in-service injury, he concluded that "His back problems are probably not specifically related to his knee problems."

In May 2016, the Board requested another VA examination, noting that since the 2007 examination, the Veteran had received a number of knee surgeries.

In August 2016, a VA contract nurse practitioner opined, after a review of the claims file and an examination of the Veteran's spine and knees, that it was less likely than not that the appellant's spine disability was related to service because the service treatment records were negative for diagnosis or treatment for a back disability and the separation examination of the spine was normal.  The examiner further opined that it was less likely than not that the appellant's spine disability had been caused or aggravated by his service-connected knee disabilities because the two conditions are not medically related since the back disability is a separate entity entirely from the service-connected knee disabilities and because medical literature does not support a medical relationship.  In addition, he observed that the Veteran's own private orthopedist had concluded that the spine disability was probably not related to knee disabilities.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  Indeed, at the August 2004 separation examination, the Veteran denied a history of arthritis, recurrent back pain or back problems and the examiner noted a normal spine.  Service treatment records are otherwise negative for complaints or treatment involving the spine and on a number of occasions throughout the Veteran's active duty, he denied back problems.  At examinations dated from May 1987, April 1992, and January 1998, the Veteran denied recurrent back pain or back injury and the examiner noted a normal spine; in June 2002 and May 2003, the Veteran also denied a history of back injury.

The August 2016 opinion was provided by a nurse practitioner and is supported by rationale that is consistent with the evidence of record.  The examiner there addressed the medical literature submitted by the appellant and supported his conclusions with reference to general medical principles and evidence in the claims file.  Accordingly, the Board affords this opinion significant probative value. 
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  To the extent the examiner failed to fully support every aspect of any of his conclusions, it is clear that he had a complete understanding of the pertinent evidence, that he reviewed the entire claims file and that he considered the appellant's contentions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Similarly, the December 2007 VA examiner supported his conclusion that degenerative disc disease was not directly related to service with a rationale that is consistent with the evidence of record.  To the extent the opinion as to whether it had been caused or aggravated by the knee disabilities may not have been fully supported, again, it is clear that the examiner had a complete understanding of the pertinent evidence, he reviewed the entire claims file, and that he considered the appellant's contentions.  See Monzingo, 26 Vet. App. at 106; Acevedo, 25 Vet. App. at 294.

Finally, it is significant that Dr. Seger's initial speculative statement that the spine disability "may be" related to the knees, see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (observing that "may or may not" opinions are more common in opinions from treating providers and they cannot be given probative value), written specifically at the request of the Veteran, was later undermined by his conclusion that it was "probable" that the knee problems had not caused the spine disorder.  Hence, to the extent Dr. Seger's opinions are entitled to any weight, they weigh against the Veteran's claim.

While the Veteran has offered his opinion that his service-connected knee disabilities caused or aggravated his spine disability, and to a lesser extent has indicated that the spine disability was a direct result from service, his statements regarding the cause of his spine disorder are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of the spine disability is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his spine condition was caused are not competent evidence as to a nexus.

The competent and most probative evidence of record is the August 2016 VA opinion.  The examiner considered all the evidence of record, provided adequate rationales for his conclusions, and added the weight of medical knowledge which adds to the probative value.  For similar reasons, the December 2007 VA opinion further supports the August 2016 VA examiner's conclusions.  Dr. Seger's opinions, however, taken together, do not support the Veteran's claim.  While the Veteran is competent to report joint pain, and the evidence shows that he reported back pain within a few years after leaving service, the Board finds that the VA examiners' interpretations of that evidence as to whether it is indicative of a nexus between service and the current disability, are entitled to more weight than the Veteran's lay assessment.

In sum, the most probative evidence of record shows that the current spine disorder was not caused or aggravated by service-connected knee disabilities, did not have its onset during service, and that degenerative arthritis of the spine was not compensably disabling within one year of separation from service.  38 C.F.R. § 3.309(a).  The Board also observes that there is no evidence to show that degenerative arthritis of the spine existed or was "noted" in service or within one year of separation from service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.

Finally, the Board notes that although the Veteran had qualifying service in the Persian Gulf War for purposes of 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016), there is no basis to award service connection under that theory of entitlement.  Qualifying service in the Southwest Asia theater of operations includes service in the Persian Gulf, 38 C.F.R. § 3.317(e)(2), and service treatment records reveal a May 2003 post-deployment examination reflecting that the Veteran served on the USS Gunston Hall in the Arabian Gulf, also known as the Persian Gulf.  In this case, however, the VA examiners rendered diagnoses of the Veteran's reported back pain, reflecting that the spine symptoms were attributable to known clinical diagnoses and, although they did not specifically reference the lack of a medically unexplained chronic multisymptom illness or undiagnosed illness, the examiners' findings reflect that they attributed all pertinent symptoms to known clinical diagnoses.  Further, the Veteran has not raised this theory of entitlement or otherwise alleged that his back problems are in some way a medically unexplained chronic multisymptom illness or undiagnosed illness.  As such, this evidence weighs against entitlement to compensation under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


